ORDER
PER CURIAM.
Appellant, Michael Billups, appeals the judgment and sentences entered upon his convictions by a jury of three counts of murder in the second degree, § 565.021.1(2) RSMo 1986, one count of burglary in the first degree, § 569.160 RSMo 1986, and one count of armed criminal action, § 571.015 RSMo 1986.
*130We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
Movant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. However, movant fails to raise any points on appeal relating to the denial of his Rule 29.15 motion. Where a movant appeals the denial of a Rule 29.15 motion, but fails to raise any points related to the denial of that motion in the brief on appeal, the appeal is considered abandoned. State v. Link, 916 S.W.2d 385, 386 n. 1 (Mo.App.1996); State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991).
The motion court’s judgment is affirmed pursuant to Rule 84.16(b).